DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific Specification/Drawings support for such amendments (page No., paragraph No., FIG. No., etc.) on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 has been cancelled.
Allowable Subject Matter
Claim(s) 3, 10 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: further comprising: an input register coupled to the command decoder circuit, the input register to store a value representing the predetermined frequency; while in regard to claim 10, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: further comprising: storing, in an input register coupled to the command decoder circuit, a value representing the predetermined frequency; while in regard to claim 18, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: further comprising: an input register coupled to the command decoder circuit, the input register to store a value representing the predetermined frequency.
Claim(s) 4, 11 and 19 depend from claims 3, 10 and 18, and as such is/are also objected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 2, 9 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(a) and/or 102(e) as being anticipated by US Publication No. 20110292708 to Kang et al. (“Kang”).
As to claim 2, Kang teaches A memory device (As found in at least FIG. 2 and at least [0010]) comprising: a command decoder circuit to receive and decode commands from a memory controller according to a first clock signal (As found in at least FIG. 2: command decoder 236 receives/decodes commands CMD according to clock CLK); a clock gating circuit coupled to the command decoder, the clock gating circuit comprising a programmable timer to generate, from the first clock signal, a second clock signal having a predetermined 
As to claim 9, while the method is inherently taught by the apparatus, nevertheless Kang teaches the claimed method: A method of operation in a memory device (As found in at least FIG. 2 and at least [0010]), the method comprising: receiving and decoding, by a command decoder circuit of the memory device, commands from a memory controller according to a first clock signal (As found in at least FIG. 2: command decoder 236 receives/decodes commands CMD according to clock CLK); generating, by a clock gating circuit of the memory device, the clock gating circuit comprising a programmable timer, a second clock signal from the first clock signal, the second clock signal having a predetermined frequency (As found in at least FIG. 2: clock gating circuit 250 coupled to decoder 236, and 250 to output a clock signal to provide to DLL 260; it is implicit that clock output from 250 has a predetermined frequency: it is a clock that produces pulse signals); and providing, by the clock gating circuit, the second clock signal to a delay-locked loop (DLL) circuit of the memory device circuit based on the commands received by the command decoder circuit (As 
As to claim 16, Kang teaches A memory device (As found in at least FIG. 2 and at least [0010]) comprising: a command decoder circuit to receive and decode commands from a memory controller according to a first clock signal (As found in at least FIG. 2: command decoder 236 receives/decodes commands CMD according to clock CLK); a clock gating circuit coupled to the command decoder, the clock gating circuit comprising a programmable timer to generate, based on the commands received by the command decoder circuit, a second clock signal from the first clock signal, the second clock signal having a predetermined frequency (As found in at least FIG. 2: clock gating circuit 250 coupled to decoder 236, and 250 to output a clock signal to provide to DLL 260; it is implicit that clock output from 250 has a predetermined frequency: it is a clock that produces pulse signals).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5, 12 and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication No. 20110292708 to Kang et al. (“Kang”) in view of U.S. Publication No. 20120230144 to Nagata (“Nagata”).  
claim 5, while Kang teaches the claimed DLL and the clock input to the DLL, Kang may not expressly teach wherein the predetermined frequency is sufficient to enable the DLL circuit to track voltage and temperature changes in the memory device with a predetermined degree of accuracy.
However, relevantly and complementarily, Nagata teaches the predetermined frequency is sufficient to enable the DLL circuit to track voltage and temperature changes in the memory device with a predetermined degree of accuracy (As found in at least FIG. 1 and at least [0034-0036]: DLL 100 tracks power/voltage/temperature (PVT) as its input clock is fed a clock having a determined frequency).
Kang and Nagata are analogous art because they are from the same field of endeavor regarding semiconductor devices that may include DLL circuitry.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Kang as set forth in this Office action and as found in the reference with the relevant teachings of Nagata also as set forth in this Office action and as found in the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art and also as set forth in Nagata in at least [0034-0036]: should a memory device have no circuitry provisions to track variations in voltage or temperature, memory functions such as read/write could malfunction: a pulse may be narrowed into a glitch causing setup/hold timing errors.  
Therefore, it would have been obvious to combine Kang with Nagata to make the above modification.
claim 12, see rejection to at least claim 5.
As to claim 20, see rejection to at least claim 5.
  Claim(s) 6-8, 13-15 and 21 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication No. 20110292708 to Kang et al. (“Kang”) in view of U.S. Publication No. 20120324193 to Swanson (“Swanson”).  
As to claim 6, while Kang teaches a clock gating circuit that provides a predetermined clock, Kang may not expressly teach that such predetermined clock frequency is lower than a frequency of the first clock signal.
However, Swanson provides teachings on clock gating circuit and their functionality in providing predetermined clock frequency lower than a frequency of the first clock signal (input clock to such clock gating circuit) (As found in at least FIGS. 2-3: clock gating circuit 306 receives a clock signal 304, and the predetermined output from 306, once gated, has a clock frequency that is lower that the clock signal received at 306; as found in FIG. 2: the clock gating circuit 306 gates clock pulses out from the received clock signal 202, providing a predetermined clock signal 220 that includes fewer clock pulses, thus lower frequency).
Kang and Swanson are analogous art because they are from the same field of endeavor regarding semiconductor devices that may include DLL circuitry and/or clock circuitry generally.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Kang as set forth in this Office action and as found in the reference with the relevant teachings of 
Therefore, it would have been obvious to combine Kang with Swanson to make the above modification.
As to claim 7, see rejection to claim 6; the clock gating circuit 306 in the teachings of Swanson as found in at least FIGS. 2-3 comprises a subset of pulses from that of the input signal received by 306.
As to claim 8, Swanson teaches wherein the subset comprises no more than two clock pulses selected from at least three consecutive pulses of the first clock signal (As found in at least FIG. 2, the first clock signal 202 comprises at least three pulses, while the subset 220 comprises no more than two pulses).
As to claim 13, see rejection to at least claim 6.
As to claim 14, see rejection to at least claim 7.
As to claim 15, see rejection to at least claim 8.
As to claim 21, see rejection to at least claim 6-8.
Claim(s) 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication No. 20110292708 to Kang et al. (“Kang”) in view of U.S. Publication No. 20110164462 to Choi (“Choi”).  
claim 17, while Kang teaches a DLL coupled to the clock gating circuit, the clock gating circuit to provide the second clock signal to the DLL circuit (As found in at least FIG. 2: DLL 260 coupled to gating circuit 250), Kang may not expressly teach during an idle mode of the memory device.
However, Choi teaches, relevantly and complementarily, clock to DLL during an idle mode of the memory device (As found in at least FIGS. 12-13 and [0054]: clock provided to DLL to generate clock output having low frequency during idle mode of system; system that includes memory device as in FIGS. 12-13).
Kang and Choi are analogous art because they are from the same field of endeavor regarding semiconductor devices that may include DLL circuitry and/or clock circuitry generally.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Kang as set forth in this Office action and as found in the reference with the relevant teachings of Choi also as set forth in this Office action and as found in the reference.  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, and as found in [0054] of Choi: a DLL in a system that includes a memory device could provide a high frequency clock for running read/write memory operations, and yet provide low frequency clock during the system standby or idle mode; this could substantially and advantageously reduce system current consumption.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim(s) 1, 8 and 15 of U.S. Patent No. 10761587; unpatentable over at least claim(s) 1, 7 and 13, 18-20 of U.S. Patent No. 10133338; unpatentable over at least claim(s) 1, 9 and 17 of U.S. Patent No. 9431089. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obviated by the patented claims A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar Laboratories, Inc., United 10133338, at least claims 16-17 and 21 of the instant Application cover the same subject matter as, and therefore are obviated by, at least claims 1, 7, 13, 18-20; in brief and saliently: a memory device comprising: a command decoder, a clock gating circuit, a delay-locked loop (DLL) circuit coupled to the clock gating circuit, the clock gating circuit to provide the second clock signal to the DLL circuit during an idle mode of the memory device. While in regard to Patent No. 9431089, at least claims 16-17 and 21 of the instant Application cover the same subject matter as, and therefore are obviated by, at least claims 1, 9 and 17; in brief and saliently: a memory device comprising: a circuit to receive a clock signal, a DLL to receive a clock input, and a circuit (clock gating circuit) to apply a clock signal to the DLL, where the clock applied to the DLL comprises no more than two clock pulses selected from at least three pulses of the received clock.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827